DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-19 are rejected.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the ‘third surface’ and ‘conductive trace’ in claims 11, 12 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al (US PUB 20180343524, hereinafter Lim24).
Regarding claim 1, Lim24 discloses a microphone assembly (se at least the abstract, an figure 1) comprising: an acoustic transducer (e.g. MEMS transducer 104) configured to generate an electrical signal responsive to acoustic activity (see figure 1); an integrated circuit (e.g. an ASIC 106) electrically coupled (e.g. via signal line 112) to the acoustic transducer and configured to receive the electrical signal from the acoustic transducer and generate an output signal representative of the acoustic activity (see [0027]); a cover (e.g. a cover 110), (see figure 1); and a substrate (e.g. substrate 102) comprising a first surface (e.g. a first surface 126) and a second surface (e.g. a second surface 122) to which the cover is coupled (see figure 1), wherein the second surface is disposed at a perimeter of the substrate (e.g. surface 122 is formed on the outer periphery of substrate 102) and the first surface is raised with respect to the second surface (e.g. surface 126 is higher than surface 122), wherein the cover is coupled to the substrate to form a housing in which the acoustic transducer and the integrated circuit are disposed (e.g. cover 110 and substrate 102 form an enclosure that houses the MEMS 104 and ASIC 106), (see Lim24, [0027]-[0029], [0031]-[0032], and figure 1).

Regarding claim 2, Lim24 discloses the microphone assembly of claim 1, wherein a foot of the cover is disposed at the perimeter of the substrate below the first surface and coupled to the second surface of the substrate (see Lim24, figure 1).

Regarding claim 3, Lim24 discloses the microphone assembly of claim 2, wherein the foot of the cover (cover 110) is positioned between the first surface (surface 126) and the second surface (second surface 122) of the substrate (substrate 102), (see Lim24, figure 1)

Regarding claim 6, Lim24 discloses the microphone assembly of claim 1, further comprising a bonding material disposed on the second surface and in contact with a portion of the cover (e.g. the cover 110 is bonded to a bonding surface 128 of the substrate 102 on the second surface 122 using a bonding solder or glue), (see Lim24, [0036], figure 2).

Regarding claim 9, Lim24 discloses the microphone assembly of claim 6, wherein the first surface is devoid of the bonding material (inherently, the bonding solder or glue is only disposed on the second surface 122 to hold the cover 110 in place), (see Lim24, [0036], figure 2).

Regarding claim 10, Lim24 discloses the microphone assembly of claim 1, the housing comprises a sound port (e.g. acoustic port 118) wherein an interior of the housing is acoustically coupled to an exterior of the housing via the sound port (see Lim24, [0030], figure 1).

Regarding claim 11, Lim24 discloses the microphone assembly of claim 1, further comprising a conductive trace on the first surface (first surface 126) and extending to a third surface (e.g. a third, ASIC mounting surface) of the substrate and configured to facilitate electrical signal transmission between a component mounted on an external of the microphone assembly and the microphone assembly (see Lim24 [0027] and [0031], figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-5, 7-8, 12-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim24 in view of Minervini et al (US PUB 20070082421, hereinafter Minervini).
Regarding claim 4, Lim24 discloses the microphone assembly of claim 1, but fails to explicitly disclose wherein the substrate comprises a plurality of conductive layers and a at least one non-conductive layer, the substrate having a surface-mountable external-device interface with contacts electrically coupled to the integrated circuit.
However, Minervini in the same field of endeavor teaches that it is well known in the art to provide a MEMS microphone with a substrate, wherein the substrate comprises a plurality of conductive layers (e.g. plurality of conductive layers 44) and a at least one non-conductive layer (e.g. non-conductive layers 46), the substrate having a surface-mountable external-device interface with contacts electrically (e.g. external circuit contact pad 70) coupled to the integrated circuit as set forth in [0059], [0060], also figures 7-8 and 15. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a substrate comprising a plurality of conductive, non-conductive layers and external device interface as taught by Minervini in the teachings of Lim24 in order to minimize the use of physical connecting wires between the components of the microphone assembly, and thereby further enhancing electrical inter-connection efficiency of the device.  

Regarding claim 5, Lim24 as modified by Minervini discloses the microphone assembly of claim 4, wherein the first surface is a surface of a first non- conductive layer of the at least one non-conductive layers and the second surface is a surface of a first conductive layer of the plurality of conductive layers (see Minervini, figures 7-8, also Lim24, figure 1).

Regarding claim 7, Lim24 as modified by Minervini discloses the microphone assembly of claim 6, wherein the bonding material is in contact with a wall portion between the first surface and the second surface, (see Lim24, figure 1). Although it may not be explicitly shown from the figure 1, but it would be obvious to any person skilled in the art to extend the bonding solder or glue to the side portion of the first surface to improve holding strength.

Regarding claim 8, Lim24 as modified by Minervini discloses the microphone assembly of claim 7, wherein a foot of the cover (cover 110) is coupled to at least one of the second surface or the wall portion by the bonding material (see Lim24, [0027] and figure 1).

Regarding claim 12, Lim24 discloses a microphone assembly substrate (e.g. a MEMS substrate 102) comprising: a first surface (e.g. a first surface 126) defined by a first layer; a second surface (e.g. a second surface 122) defined by a second layer and disposed around a perimeter of the microphone assembly substrate, (e.g. surface 122 is formed on the outer periphery of substrate 102), (see figure 1), wherein the first surface is raised relative to the second surface (e.g. surface 126 is higher than surface 122); a third surface (e.g. a third, ASIC mounting surface) defined by a third layer; a conductive trace on the first surface (first surface 126) and extending to the third surface, of the substrate, the conductive trace facilitating electrical signal transmission from a component mounted on the first surface to a device external the microphone assembly substrate (see Lim24, [0027]-[0029], [0031]-[0032], and figure 1).
Lim24 does not explicitly teach that the first, second and third surfaces of the substrate 102 are defined by different layers.
However, Minervini in the same field of endeavor teaches that it is well known in the art to provide a MEMS microphone with a substrate, wherein the substrate comprises a plurality of layers (e.g. plurality of first, second, and third layers) as demonstrated in [0059], [0060], also figures 7-8 and 15. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a substrate comprising a plurality of different layers as taught by Minervini in the teachings of Lim24 in order to adapt the substrate layers for different uses including electrical inter-connections, and thereby further improving the overall efficiency of the device.  

Regarding claim 13, Lim24 as modified by Minervini discloses the microphone assembly substrate of claim 12, wherein the conductive trace is disposed within the perimeter of the microphone assembly substrate (see Lim24, [0027], [0031], and figure 1).

Regarding claim 14, Lim24 as modified by Minervini discloses the microphone assembly substrate of claim 12, wherein the microphone assembly substrate comprises a plurality of conductive layers (e.g. layers 44) and a at least one non-conductive layer (e.g. layers 46), (see Minervini, figures 7 and 8).

Regarding claim 15, Lim24 as modified by Minervini discloses the microphone assembly substrate of claim 14, wherein the first layer is a first non-conductive layer of the at least one non-conductive layers and the second layer is a first conductive layer of the plurality of conductive layers (e.g. the conductive and non-conductive layer are arranged together in an alternate manner), (see Minervini, figures 7 and 8).

Regarding claim 16, Lim24 as modified by Minervini discloses the microphone assembly substrate of claim 12, wherein an acoustic port  (e.g. acoustic port 118) is defined between the first surface and the third surface to allow passage of ingress of acoustic signals through the acoustic port (see Lim24, [0030], figure 1).

Regarding claim 18, Lim24 as modified by Minervini discloses the microphone assembly substrate of claim 12, wherein the second surface is formed by removing at least a portion of the microphone assembly substrate (inherent since both first and second surfaces are formed on the same substrate and the second surface is lower than the first surface), (see Lim24, figure 1).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim24 in view of Chang et al (US PUB 20130119489, hereinafter Chang). 
Regarding claim 16, Lim24 as modified by Minervini discloses the microphone assembly substrate of claim 12, but fails to explicitly disclose further comprising an array of substrates, wherein each of the array of substrates includes the structure of the microphone assembly substrate.
However, Chang in the same field of endeavor teaches that it is well known in the art to provide a microphone assembly (see at least the abstract) comprising an array of substrates, wherein each of the array of substrates includes the structure of the microphone assembly substrate (see Chang, [0058], figure 2H). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate an array of substrates as taught by Chang in the teachings of Lim24 in order to achieve a multi-unit MEMS microphone assembly and thereby further improve the overall acoustic response of the device.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim24 in view of Gao (US PUB 20160014530).
Regarding claim 19, Lim24 as modified by Minervini discloses the microphone assembly substrate of claim 18, but fails to explicitly disclose wherein the at least a portion of the microphone assembly substrate is removed using a laser. however, it is well known in the art to apply laser to remove an unwanted portion of a substrate of a MEMS microphone device as set forth in [0024] and figure 1B. Thus, it would be obvious to apply laser removal means as taught by Gao in the teachings of Lim24 in order to effectively obtain a precise outcome.

Conclusion
The prior art made of record provided on PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYESOLA C OJO/Primary Examiner, Art Unit 2654.